Case 2:18-cv-08158-DMG-SK Document 47 Filed 09/16/21 Page 1 of 2 Page ID #:607




1                                                STAY LIFTED / JS-6
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                               WESTERN DIVISION
12
      MOHAMMED SHAMS, an                 Case No.: CV 18-8158-DMG (SKx)
13
      individual,                        ORDER FOR DISMISSAL OF
14                                       ENTIRE ACTION WITH
              Plaintiff,
15                                       PREJUDICE [46]
        vs.
16
17    CVS HEALTH CORPORATION, a
      Delaware corporation; CVS
18    PHARMACY, INC., a Delaware
      corporation; and DOES 1 through
19    10, inclusive,
20            Defendants.
21
22
23
24
25
26
27
28
Case 2:18-cv-08158-DMG-SK Document 47 Filed 09/16/21 Page 2 of 2 Page ID #:608




1          FOR GOOD CAUSE APPEARING, the following is hereby Ordered in the
2    above-captioned matter:
3          ൫.     The stay in the above-captioned matter is LIFTED.
4          ൬.     The entire action in the above-captioned matter is DISMISSED in its
5    entirety with prejudice.
6    IT IS SO ORDERED.
7
8    DATED: September 16, 2021
9                                         DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
